Citation Nr: 1807476	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel
INTRODUCTION

The Veteran had active service from November 1967 to September 1969.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2017 hearing held at the Phoenix RO, and a transcript of the hearing has been associated with the claims file.  

To the extent that additional relevant evidence has been added to the claims file since the September 2016 supplemental statement of the case (SSOC) was issued, the Board notes that the Veteran submitted a written waiver of such evidence by the agency of original jurisdiction (AOJ) in November 2017 and again waived such review at the November 2017 Board hearing; moreover, as the Veteran's substantive appeal was received after February 2, 2013, the additional evidence is subject to initial review by the Board.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his tinnitus had its onset during active service and has continued since that time.  

2.  A low back disability did not have its onset during active service, was not manifested by arthritis within one year of service discharge, and is not otherwise etiologically related to active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including tinnitus and arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. at 124-25; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

II.A.  Service Connection - Tinnitus  

The Veteran claims entitlement to service connection for tinnitus as a result of artillery and motor pool noise exposure during active service.  

Service treatment records do not document any specific complaints, treatment, or diagnosis of tinnitus.  However, the Board is mindful that a September 1969 report of medical history at separation documents that the Veteran appears to have initially reported ear, nose, or throat trouble; running ears; and hearing loss before he changed his answer to deny such conditions.  

Upon VA examination in August 2011, the Veteran reported constant tinnitus with onset during active service due to artillery and motor pool noise exposure.  He also reported post-military occupational noise exposure to mowers and weed eaters as a groundskeeper until his retirement in June 2010.  The VA examiner ultimately opined that it was not possible, based upon the Veteran's reported history of significant noise exposure both during and after active service, to determine whether his tinnitus was related to active service without resorting to mere speculation.  

More recently, the Veteran has submitted an October 2017 private medical nexus opinion which concluded that the Veteran's tinnitus was at least as likely as not due to acoustic trauma during active service based upon the Veteran's military history, credible lay statements, and a review of related medical literature.  The Board finds this opinion is probative evidence in support of the Veteran's claim, as it properly considered the Veteran's medical history, lay statements, and included a reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, tinnitus, in particular, is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report that he experiences intermittent tinnitus since its onset during active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Likewise, the Veteran is competent to establish a nexus to service by his credible reports of intermittent tinnitus since active service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  Therefore, the Veteran's lay statements that he experienced tinnitus during and since active service are probative evidence.  Moreover, the Board finds no reason to doubt his statements in this regard, despite a lack of such reports within service treatment records.  

In conclusion, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his active service, including in-service noise exposure; therefore, service connection for tinnitus is granted.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Service Connection - Low Back  

The Veteran also claims entitlement to service connection for a low back disability.  

Service treatment records do not document any specific complaints, treatment, or diagnosis of a low back disability or arthritis.  A March 1967 pre-induction examination and September 1969 separation examination document normal clinical evaluations of the Veteran's spine, and the Veteran specifically denied back trouble of any kind within concurrent reports of medical history.  

Post-service private treatment records document an October 2009 MRI which showed mild degenerative disc disease (DDD) and broad based disc bulges throughout the lumbar spine, with severe spinal canal stenosis at L4-5 and mild canal stenosis at the remaining levels, and multilevel facet degenerative changes and mild to moderate foraminal stenosis.  In early March 2011, the Veteran complained of low back pain for over 10 years which had worsened in the past year; notably, he denied a history of trauma or prior surgery.  Shortly thereafter, he underwent back surgery, including a lumbar laminectomy and foraminotomy to relieve compressed nerves.  Subsequent VA treatment records from October 2013 document a podiatry visit wherein the Veteran reported terrible back pain from years before when he used to work as a landscaper.  

The Veteran has consistently asserted, including at the November 2017 Board hearing, that his back pain is related to an in-service injury to his back from lifting ammunition into gun turrets.  While the Veteran's lay statements are probative insofar as they report observable symptomatology, see Layno, 6 Vet. App. at 469; to the extent that such statements assert a nexus between his current low back condition and his active service, they are of no probative value given the Veteran's lack of related medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board notes that there is no probative evidence that a low back injury manifested by arthritis first had onset during active service or within one year of service discharge; as such, presumptive service connection is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Additionally, there is no probative evidence that a low back injury first had onset until an October 2009 MRI documented degenerative changes of the Veteran's lumbar spine.  This in itself weighs against a finding that the Veteran's claimed back condition first had onset during active service or that it has been continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, to the extent that the Veteran has previously reported a related back x-ray in 1986, the Board is mindful that the Veteran clarified at the November 2017 Board hearing that this x-ray was in fact related to his pulmonary function rather than his claimed low back injury.  

In sum, there is no probative evidence of record that the Veteran's current low back disability first had onset during active service, or was manifested by arthritis within one year of active service, or is otherwise related to his active service.  As such, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a low back disability, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for tinnitus is granted.  

Service connection for a low back disability is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


